J. S30030/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :      IN THE SUPERIOR COURT OF
                                        :            PENNSYLVANIA
                   v.                   :
                                        :
ANWAAR MALIK GETTYS,                    :         No. 2494 EDA 2011
                                        :
                        Appellant       :


                 Appeal from the PCRA Order, August 11, 2011,
               in the Court of Common Pleas of Delaware County
                Criminal Division at No. CP-23-CR-0004425-2005


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., AND JENKINS, J.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED AUGUST 12, 2016

     Anwaar Malik Gettys appeals from the order entered in the Court of

Common Pleas of Delaware County that dismissed his petition filed pursuant

to the Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546 (“PCRA”).

     The PCRA court set forth the following:

                 After nearly a month of diligent investigation of
           the disappearance of fifteen-year-old Deanna
           Wright-McIntosh, police found her charred remains in
           a barrel on December 30, 2004. This sorrowful
           discovery prompted many other police actions
           undertaken to establish what happened to the young
           girl and, ultimately, who was responsible.         The
           investigation eventuated with the arrest of
           [appellant] and another man, Lamar Haymes. They
           were tried separately.

                 On or about January 5, 2005, [appellant] was
           arrested and charged with tampering with physical
           evidence, obstructing the administration of law,
           hindering apprehension or prosecution, abuse of
J. S30030/16


           corpse and criminal conspiracy. Then on July 21,
           2005, [appellant] was rearrested and charged with
           the aforementioned crimes and with additional
           crimes including:     criminal homicide; kidnapping;
           unlawful restraint; false imprisonment; rape;
           statutory sexual assault; and involuntary deviate
           sexual intercourse.       A criminal complaint and
           affidavit of probable cause requesting issuance of an
           arrest warrant for [appellant] were signed by
           Detective Mike Palmer of the Delaware County
           District Attorney’s Criminal Investigation Division and
           Sergeant D. Donegan of the Lansdowne Police
           Department.      Magisterial District Judge John J.
           Perfetti notarized the Affidavit and then executed the
           arrest warrant as the issuing authority. Haymes was
           also charged in the death of Deanna Wright-
           McIntosh.

                 During the four-day trial, the jury was offered
           evidence of the deliberate deceits of [appellant] and
           testimony regarding his apparent opportunity for
           wrongdoing. Additional information regarding the
           grisly disposition of the missing girl and evidence
           establishing that body parts found in a barrel were
           those of the victim was presented. The jury also
           heard testimony that afforded them insight into her
           presence at [appellant’s] mother’s residence before
           her death and other events thereafter.              The
           Commonwealth’s case painted a picture that fully
           supported the jury’s decision in finding [appellant]
           guilty of first degree murder [18 Pa.C.S.A.
           § 2502(a)] and abuse of a corpse [18 Pa.C.S.A.
           § 5510] and that [appellant] perpetrated the death
           and participated in the disposal of the victim’s body.

PCRA court opinion, 12/19/11 at 1-2.

                  On November 30, 2006, [appellant] was
           sentenced by this Court to serve a term of life
           imprisonment plus one to two years for his
           conviction of first degree murder and abuse of a
           corpse. [Appellant’s] direct appeal offered him no
           satisfaction.    The Superior Court issued an
           exhaustive Memorandum Opinion on March 13, 2009


                                    -2-
J. S30030/16


           (No. 1278 EDA 2007) addressing the issues raised
           on appeal. Given this outcome, [appellant] resorted
           to his sole avenue of solace and he timely filed a
           pro se PCRA petition containing various allegations
           of ineffective assistance of counsel and other
           irregularities which supposedly would . . . justify
           court intervention and relief. Counsel was appointed
           to assist [appellant] in this process.

                  On June 28, 2010, that attorney, Steven D.
           Molineux, submitted a Turner/Finley[1] letter,
           carefully explaining his scrupulous review of the case
           and the applicable law and his assessment that
           further pursuit of PCRA relief could not be properly
           justified. Mr. Molineux’s submission also sought an
           opportunity to withdraw his appearance.

                 This court has a vivid recollection of this case
           but,    nevertheless,   undertook      the    requisite
           independent review of the PCRA petition and the
           case itself. Having discerned no true issues which
           would lead us to believe that [appellant’s] trial was
           somehow tainted such as to require further PCRA
           consideration, we offered notice to [appellant] of our
           intention to dismiss the PCRA petition and to allow
           counsel’s withdrawal. Ultimately[,] we issued an
           Order dismissing the PCRA from which this appeal
           was taken.

Id. at 3-4 (footnote omitted).

     Appellant raises the following issues for this court’s review:

           1.    Did the Court of Common Plea [sic] error [sic]
                 by finding that the Commonwealth presented
                 sufficient evidence to support a verdict of
                 guilty for the crimes [sic] of Murder First
                 Degree?

           2.    Whether the verdict of first degree murder was
                 against the weight of the evidence?

1
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. 1988).


                                    -3-
J. S30030/16



Appellant’s brief at 2.

      In PCRA appeals, our scope of review “is limited to the findings of the

PCRA court and the evidence on the record of the PCRA court’s hearing,

viewed    in   the   light   most   favorable   to   the   prevailing   party.”

Commonwealth v. Sam, 952 A.2d 565, 573 (Pa. 2008) (internal quotation

omitted). Because most PCRA appeals involve questions of fact and law, we

employ a mixed standard of review.      Commonwealth v. Pitts, 981 A.2d

875, 878 (Pa. 2009).      We defer to the PCRA court’s factual findings and

credibility determinations supported by the record.        Commonwealth v.

Henkel, 90 A.3d 16, 20 (Pa.Super. 2014) (en banc).            In contrast, we

review the PCRA court’s legal conclusions de novo. Id.

      To be eligible for PCRA relief, a petitioner must show, among other

things, that the claims of error have not been previously litigated.

42 Pa.C.S.A. § 9543(a)(3).     An issue has been previously litigated if “the

highest appellate court in which the petitioner could have had review as a

matter of right has ruled on the merits of the issue.” Id.; Commonwealth

v. Spotz, 47 A.3d 63, 76 (Pa. 2012).

      In the two issues raised before this court, appellant contends that

evidence brought by the Commonwealth was insufficient to support a verdict

of guilty of first degree murder and that the verdict of guilty of first degree

murder was against the weight of the evidence.         Appellant raised these




                                     -4-
J. S30030/16


issues in his direct appeal.2 See Commonwealth v. Gettys, No. 1278 EDA

2007, unpublished memorandum (Pa.Super. filed March 13, 2009). In the

direct appeal, this court ruled that appellant’s argument regarding the

sufficiency of the evidence was wholly inadequate because it failed to

identify any specific point where the evidence was insufficient.      Regarding

the weight of the evidence, this court determined that that claim was

abandoned because appellant did not present any argument on that issue.

Additionally, this court noted that even if we were to consider these issues,

we agreed with the trial court that the claims lacked merit.       Id. at 16-17.

Where a decision rests on two or more grounds that are equally valid,

neither   one   may     be   relegated   to   the   status   of   obiter   dicta.

Commonwealth v. Reed, 971 A.2d 1216, 1220 (Pa. 2009).                 Therefore,

because these issues were previously litigated, they are not properly before

us.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/12/2016


2
  From a review of appellant’s counselled brief on appeal, it appears that
counsel believes this is a direct appeal. No allegation of the ineffectiveness
of trial or appellate counsel is alleged.


                                     -5-